     Case: 1:20-cv-03260 Document #: 18 Filed: 06/01/20 Page 1 of 9 PageID #:157




                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

LEON THORNTON,                               §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §           Civil Action No. 3:19-CV-2047-N
                                             §
SYNY LOGISTICS, INC.,                        §
                                             §
       Defendant.                            §

                      MEMORANDUM OPINION AND ORDER

       This Memorandum Opinion and Order addresses Defendant Syny Logistics, Inc.’s

(“Syny Logistics”) motion to vacate default judgment and transfer [13] and Syny

Logistics’s motion to strike [16]. For the reasons below, the Court grants the motion to

vacate and transfer and moots the motion to strike.

                               I. ORIGINS OF THE DISPUTE

       This dispute arises out of Plaintiff Leon Thornton’s employment as a truck driver

with Syny Logistics, a freight shipping trucking company based in Illinois. Def.’s Mot.

Vacate Default Judgment 2 [13]. On July 10, 2019, roughly three months after Thornton

began his employment, Thornton drove to Georgia, as instructed, to deliver cargo and the

trailer attached to his truck. Id. The parties agree that Thornton did not return to Illinois

or leave the truck in Georgia as instructed, although they diverge on their explanations for

these events. Id.; Compl. 2 [1]. It is not disputed, however, that Syny Logistics reported

the truck and trailer as stolen. Law enforcement stopped Thornton in Mississippi on July

12, 2019, with only the truck in his possession, and Syny Logistics claims that Thornton

MEMORANDUM OPINION AND ORDER – PAGE 1
    Case: 1:20-cv-03260 Document #: 18 Filed: 06/01/20 Page 2 of 9 PageID #:158




refused to respond to its queries regarding the location of the trailer. Def.’s Mot. Vacate

Default Judgment 2 [13].

       Syny Logistics fired Thornton the same day. Id. In August 2019, Thornton filed

suit against Syny Logistics, alleging that it falsely accused him of stealing the truck and

trailer and claiming defamation per se. Compl. 3 [1]. Thornton also alleged violations of

Title VII and the Age Discrimination and Employment Act. Id. On January 17, 2020, the

Court granted default judgment as to Syny Logistics, which had not responded to the

complaint. January 17, 2020, Default Judgment 1 [11]. On February 13, 2020, Syny

Logistics filed this motion to vacate default and transfer.

                                  II. LEGAL STANDARDS

                         A. Motion to Vacate Default Judgment

       Federal Rule of Civil Procedure 60(b)(4) provides that district courts may vacate a

final judgment if “the judgment is void.” FED. R. CIV. P. 60(b)(4). In the Fifth Circuit, a

district court lacks authority to issue a final judgment against a party if it does not have

personal jurisdiction over that party. Broadcast Music, Inc. v. M.T.S. Enter., Inc., 811 F.2d

278, 281 (5th Cir. 1987).

                                  B. Motion to Transfer

       28 U.S.C. § 1404(a) authorizes district courts to transfer a case if the parties are

bound by a valid and enforceable forum-selection clause that indicates a different district.

28 U.S.C. 1404(a); Atl. Marine Const. Co., Inc. v. U.S. Dist. Ct. for W. Dist. of Tex., 571

U.S. 49, 59 (2013). Federal law governs the enforceability of forum-selection clauses, and

“a proper application of 1404(a) requires that a forum-selection clause be given controlling

MEMORANDUM OPINION AND ORDER – PAGE 2
      Case: 1:20-cv-03260 Document #: 18 Filed: 06/01/20 Page 3 of 9 PageID #:159




weight in all but the most exceptional cases.” Atl. Marine Const. Co., Inc., 571 U.S. at 59–

60.

        The Supreme Court recently clarified that courts “should not consider arguments

about the parties’ private interests” in determining whether a forum-selection clause is

enforceable and may weigh only public-interest factors. Id. at 64 (“A court accordingly

must deem the private-interest factors to weigh entirely in favor of the preselected forum.”).

The public-interest factors include “administrative difficulties flowing from court

congestion; the local interest in having localized controversies decided at home; the interest

in having the trial of a diversity case in a forum that is at home with the law that must

govern the action; the avoidance of unnecessary problems in conflicts of laws, or in the

application of foreign law; and the unfairness of burdening citizens in an unrelated forum

with jury duty.” Barnett v. DynCorp Int’l, LLC, 831 F.3d 296, 309 (5th Cir. 2016) (internal

quotation omitted).

             III. THE COURT VACATES THE DEFAULT JUDGMENT BECAUSE
               IT LACKS PERSONAL JURISDICTION OVER SYNY LOGISTICS

        In determining whether a forum court has personal jurisdiction over litigants, the

court must ensure that both the requirements of the Due Process Clause and the forum

state’s long-arm statute are met.1 Due process is satisfied if (1) the defendant has

purposefully availed itself of the benefits of the forum state by establishing minimum



1
  “Because the Texas long-arm statute extends to the limits of federal due process, the two-
step inquiry collapses into one federal due process analysis.” Johnston v. Multidata Sys.
Int’l Corp., 523 F.3d 602, 609 (5th Cir. 2008).

MEMORANDUM OPINION AND ORDER – PAGE 3
    Case: 1:20-cv-03260 Document #: 18 Filed: 06/01/20 Page 4 of 9 PageID #:160




contacts with it and (2) subjecting the defendant to jurisdiction comports with “traditional

notions of fair play and substantial justice.” Jackson v. Tanfoglio Giuseppe S.R.I., 615

F.3d 579, 584 (5th Cir. 2010) (internal citation omitted).

       A defendant’s contacts with a forum state may subject it to either general or specific

personal jurisdiction. General jurisdiction exists when a party’s contacts with a jurisdiction

“are so continuous and systematic as to render them essentially at home in the forum state,”

regardless of whether the alleged claim is related to the defendant’s actions in the state.

Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (internal quotations omitted). In

contrast, specific jurisdiction, or “conduct-linked jurisdiction,” exists when the claim

against a non-resident defendant arises from or relates to the defendant’s contacts with the

state. Id. at 122; Bristol-Myers Squibb Co. v. Superior Ct. of Ca., San Francisco Co., 137

S. Ct. 1773, 1780 (2017). Here, the Court holds that it has neither general nor specific

jurisdiction over Syny Logistics.2

       The paradigm cases for general jurisdiction over a corporation are the state where it

is incorporated and the state where it has its principle place of business. Daimler AG, 571

U.S. at 137. Although general jurisdiction is not expressly limited to these forums and

exists where a defendant has continuous and systematic contacts, the “continuous and

systematic contacts test is a difficult one to meet” and requires “extensive contacts between




2
  As Syny Logistics’ contacts with Texas are insufficient to establish either general or
specific jurisdiction over it, the Court does not reach the second prong of the due process
inquiry.
MEMORANDUM OPINION AND ORDER – PAGE 4
    Case: 1:20-cv-03260 Document #: 18 Filed: 06/01/20 Page 5 of 9 PageID #:161




a defendant and a forum.” Luv N’ Care v. Insta-Mix, Inc., 438 F.3d 465, 469 (5th Cir.

2006).

         Here, Syny Logistics is domiciled in Illinois, which serves as both its place of

incorporation and the location for its home office. Def.’s Mot. Vacate Default Judgment

1–2 [13].     Further, Syny Logistics’ contacts with Texas are not so continuous and

systematic that it may be considered “at home” in the state. The complaint contains no

allegations discussing the frequency with which Syny Logistics does business within the

state, and Syny Logistics alleges that it maintains no offices in Texas. See id. at 6.

Thornton claims in his response that Syny Logistics “continually makes stops in all of the

major cities in Texas and some of the minor ones” and that Syny Logistics’ website shows

it has relationships with three distribution centers in Texas. Pltf.’s Resp. Mot. Vacate

Judgment 4–5 [15]. Even considering these claims and accepting them as true, the quality

and quantity of Syny Logistics’ business transactions within Texas are nowhere near

sufficient to subject it to render it “at home” in Texas. See Luv N’ Care, 438 F.3d at 469

(“Even repeated contacts with the forum residents by a foreign defendant may not meet the

requisite substantial, continuous and systematic contacts required for a finding of general

jurisdiction.”). The Court thus finds that it lacks general jurisdiction.

         Likewise, the Court determines that it also lacks specific jurisdiction over Syny

Logistics. Specific jurisdiction requires that there be “an affiliation[n] between the forum

and the underlying controversy.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. 915, 919 (2011) (internal quotation omitted). “When there is no such connection,



MEMORANDUM OPINION AND ORDER – PAGE 5
    Case: 1:20-cv-03260 Document #: 18 Filed: 06/01/20 Page 6 of 9 PageID #:162




specific jurisdiction is lacking regardless of the extent of a defendant’s unconnected

activities in the State.” Bristol-Myers Squibb Co., 137 S. Ct. at 1781.

       The facts alleged in the complaint do not establish specific jurisdiction. The

relevant paragraph in the complaint states:

       On April 6, Thornton wanted to take off for a colonoscopy. Thornton was
       sent to Houston the following Friday. He worked May 23 through July 2.
       He wanted to take off for a funeral on the 12th. He went from Colorado to
       Houston. Defendant said to take the truck to Atlanta. . . . Thornton got to
       Atlanta but could not deliver the load.

Compl. 2 [1]. Thornton’s sole allegation regarding Texas is that he was sent to Houston

while employed with Syny Logistics. His claims — that Syny Logistics falsely accused

him of stealing a truck and fired him because of race and age — do not arise from or relate

to his stop in Houston. Thornton’s discharge did not occur in Texas and was not allegedly

premised on any of Thornton’s actions as a Syny Logistics’ employee while he was in

Texas. Syny Logistics claims its discharge of Thornton was based on his failure to deposit

the trailer in Georgia, and Thornton’s complaint states that the accusation and discharge

occurred after he chose not to leave the truck in Georgia. Compl. 2–3 [1]. Thornton was

stopped by law enforcement in Mississippi, and Syny Logistics fired him that same day,

presumably while he was still in Mississippi.3 See id. at 3; Def.’s Mot. Vacate Default

Judgment [13].




3
  The complaint does not make any allegations as to the location of the Syny Logistics’
office that made the decision to discharge Thornton or the employee who communicated
that decision.

MEMORANDUM OPINION AND ORDER – PAGE 6
      Case: 1:20-cv-03260 Document #: 18 Filed: 06/01/20 Page 7 of 9 PageID #:163




         Additionally, there are no facts in the complaint that tie Thornton’s hostile work

environment claim to his stop in Houston, Texas. Thornton claims in his response to the

motion to vacate that Syny Logistics maintains multiple facilities in Texas.4 Resp. Mot.

Vacate Default Judgment 5 [15]. Even if this is true, Thorton alleged no facts showing that

his hostile work environment claim is related to the operations Syny Logistics allegedly

has in Texas. The Court thus determines that it lacks personal jurisdiction over Syny

Logistics. Consequently, the Court grants the motion to vacate the default judgment [11]

as void under Federal Rule of Civil Procedure 60(b)(4).

            IV. THE FORUM SELECTION CLAUSE IS VALID AND ENFORCEABLE

         Syny Logistics also contends that the parties are subject to a forum-selection clause

in the employment contract that Thornton signed. That clause provides in relevant part:

         This agreement shall be construed and enforced in accordance with the laws
         of the State of Illinois. Any dispute or claim brought by either party to
         enforce the terms of this Agreement must be brought in the Circuit Court of
         Cook County, Illinois, Second Municipal District or the United States
         District Court, Northern District of Illinois.

Def.’s Mot. Vacate Default Judgment Ex. A-1 29 [13.2]. Following the Supreme Court’s

decision in Atlantic Marine, valid forum-selection clauses are generally enforced. Here,

the parties do not appear to challenge the validity of the clause or disagree about its

interpretation and applicability to this case.5 Consequently, this Court addresses only the

enforceability of the clause under Atlantic Marine.


4
    Syny Logistics denies having any Texas-based offices, Def.’s Mot. Vacate Default 6 [13].
5
  While federal law governs the question of enforceability, neither the Supreme Court nor
the Fifth Circuit have determined whether federal law or state law applies to the question
MEMORANDUM OPINION AND ORDER – PAGE 7
    Case: 1:20-cv-03260 Document #: 18 Filed: 06/01/20 Page 8 of 9 PageID #:164




       Thornton’s sole argument against enforcing the clause is that he cannot financially

afford to litigate the case in Illinois. Pltf.’s Resp. Mot. Vacate Default Judgment 6 [15]

(“[I]f the case were transferred to Illinois, it would be the literal equivalent of rendering a

take nothing judgment.”). In support, Thornton cites a 1997 Fifth Circuit case that provides

that a forum-selection clause may be unenforceable for several reasons, including when

“the party seeking to escape enforcement will for all practical purposes be deprived of his

day in court because of the grave inconvenience or unfairness of the selected forum.”

Haynsworth v. The Corp., 121 F.3d 956, 963 (5th Cir. 1997) (citing M/S The Bremen v.

Zapata Off-Shore Co., 407 U.S. 1, 11 (1972)). While Haynesworth appears to still be good

law, the Supreme Court’s more recent opinion in Atlantic Marine clarifies that party

convenience may not be weighed in the enforceability calculus. Atl. Marine Const. Co.,

Inc., 571 U.S. at 581 –82 (“When parties agree to a forum selection clause, they waive the

right to challenge the preselected forum as inconvenient or less convenient for themselves

or their witness, or for their pursuit of the litigation.”). Because Thornton asserts only a

private interest — his financial circumstances — and does not argue that the enforcement

of the clause would violate the public interests that this Court is permitted to consider, the




of forum-selection clause validity. Atl. Marine Const. Co., Inc., 571 U.S. at 581 n.5 (“Our
analysis presupposes a contractually valid forum-selection clause.”); Barnett v. DynCorp
Int’l, LLC, 831 F.3d 296, 301–03 (5th Cir. 2016) (observing that the Fifth Circuit has not
“said what source of law governs the ‘validity’ of a forum-selection clause” and declining
to decide that issue). In this case, Thornton’s sole challenge to the forum-selection clause
references federal law. Pltf.’s Resp. Mot. Vacate Default Judgment 7–8, 11 [15].
Consequently, the Court assumes the parties have waived any arguments that state law
applies to the issue of validity.

MEMORANDUM OPINION AND ORDER – PAGE 8
    Case: 1:20-cv-03260 Document #: 18 Filed: 06/01/20 Page 9 of 9 PageID #:165




Court determines the clause is enforceable. See also DBS Solutions, LLC v. Infovista Corp.,

2016 WL 3926505, at *4 (N.D. Tex. 2016) (“Even if the Court could consider this

argument, the expense of trying a case in a particular forum has long been insufficient to

satisfy a party’s burden of demonstrating grave inconvenience.”) (internal quotation

omitted). The Court thus grants Syny Logistics’ motion to transfer this case to the Northern

District of Illinois.

                                       CONCLUSION

       Because the Court lacks personal jurisdiction over Syny Logistics, the Court vacates

the default judgment [11] against it. Further, the Court determines that the parties are

subject to a valid and enforceable forum-selection clause and grants the motion to transfer

this case to the Northern District of Illinois, Eastern Division, pursuant to that agreement.

The Court moots Syny Logistics’ motion to strike [16].




       Signed June 1, 2020.




                                                         ___________________________
                                                                David C. Godbey
                                                           United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 9
